Exhibit 99.1 [LETTERHEAD OF VIRGIN MEDIA INC.] 16 October 2009 Dear Sirs Re:Amendment Request Letter We refer to the Senior Facilities Agreement (the “SFA”) dated 3 March 2006, as amended and restated from time to time, between, among others, Virgin Media Inc. (the “Company”), Virgin Media Investment Holdings Limited, Deutsche Bank AG, London Branch, Goldman Sachs International, J.P. Morgan plc and The Royal Bank of Scotland plc as the Bookrunners and Mandated Lead Arrangers, Deutsche Bank AG, London Branch, as facility agent and security trustee, Deutsche Bank AG, New York Branch, as US paying agent, and GE Corporate Banking Europe SAS as administrative agent. Capitalised terms used in this letter shall have the same meaning ascribed to such terms in the SFA, unless otherwise specified.The provisions of Clause 46 (Governing Law) and Clause 47 (Jurisdiction) of the SFA shall apply to this letter as if the same were set out in full in this letter, except that references to the SFA are to be construed as references to this letter. 1.BACKGROUND AND REASON FOR AMENDMENT REQUEST The Company has demonstrated steadily improving performance, both operationally and financially, since its rebranding as Virgin Media in February 2007.Notwithstanding the competitive environment and challenging economic conditions in the United Kingdom, OCF has remained strong, totaling £1,290 million for the twelve months ending June 30, 2009. Free Cash Flow has been likewise robust, totaling £305 million for the same twelve-month period.*Results for the second quarter of 2009 were highlighted by an increase of 3.6% in Consumer on-net revenue, to £617 million, versus the same period in 2008; a 3.8% increase in ARPU to £43.27; and record triple-play penetration of 58.3%. The Company has also consistently demonstrated a proactive approach to maintaining a prudent capital structure, which has served the interests of both the Company and its financing partners.Subsequent to the February 2007 rebranding, the Company’s actions have included the following: ● December 2007: £200 million voluntary prepayment under the SFA; ● April 2008: $1,000 million Convertible Notes offering the net proceeds of which were used to repay loans under the SFA; ● November 2008: SFA amendment terming out £1,460 million of the Facilities thereunder; ● December 2008: £300 million voluntary prepayment under the SFA; and ● Summer 2009: £994 million total senior notes offerings the net proceeds of which were used to repay loans under the SFA. Page 1 of 6 Collectively, the above actions, coupled with the aforementioned improvements in operating and financial performance, have resulted in the following: ● total amortisation payments remaining under the SFA of £286 million through May 2012 (this compares to trailing twelve month Free Cash Flow as of 30 June 2009 of £305 million); and ● ample headroom against all financial covenants under the SFA. 2.THE PROPOSAL Given the aforementioned performance and proactive actions, the Company does not require, and is not seeking, any form of covenant or margin relief, nor reduction or deferral of amortisation.Rather, the Company is keen to continue its pro-active approach towards its capital structure and, as a result, is seeking the ability to reduce the amount of debt outstanding under the SFA.Accordingly, the principal aims of the proposed amendments (the “Proposed Amendments”) are to: (i) permit the issuance of senior secured bonds which would rank pari passu with the Facilities and the proceeds of which would be used in repayment of loans under the SFA, thus generating further pay-downs under the SFA; and (ii) up-date the hedging related provisions in the intercreditor agreements to bring them in line with current market standard and hedge counterparty expectations. Reflecting their support for this overarching goal, the Company’s top ten relationship banks have unanimously confirmed their support for the Proposed Amendments. 3. AMENDMENT PROCESS All Lenders with participations in the SFA as of 16 October 20091 (the “Record Date”) shall be permitted to vote on the Proposed Amendments and receive consent fees in connection therewith. The Proposed Amendments will require a vote of the Instructing Group to put in place (in this case, 66 ⅔% of the aggregate amount of Outstandings under the SFA).Each Lender will be requested to consent to the Proposed Amendments in their entirety. 4.SUMMARY OF PROPOSED AMENDMENTS The requested amendments will be documented by amendments and restatements of each of the SFA, Group Intercreditor Agreement and HYD Intercreditor Agreement (each an “Amendment Agreement”, and together the “Amendment
